Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered June 24, 1985, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Pincus, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
A review of the evidence demonstrates that the information from named citizens transmitted to the police officers, coupled with the defendant’s reply and actions in response to the officers’ questions, gave the officers reasonable suspicion to stop and to frisk the defendant (see, People v De Bour, 40 NY2d 210, 225; People v Tidwell, 122 AD2d 289). As the stop and frisk of the defendant was proper, the inadvertent discovery by the officers of the bag containing white powder, which was in plain view, and its subsequent seizure by the officers, was proper (see, People v Spinelli, 35 NY2d 77, 80-81). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.